PER CURIAM.
Appellant appeals his convictions for sexual battery with great harm or a deadly weapon by multiple perpetrators, robbery with a firearm, and burglary of a dwelling with an assault or battery while armed. At trial, a forensic biologist testified that DNA in a condom recovered by police matched appellant’s DNA. She further testified, over appellant’s objection, that the statistical likelihood of someone else sharing the same DNA as appellant was one in “57 quadrillion, 210 trillion.” On appeal, appellant contends that the trial court erred in allowing the expert’s statistical testimony where she did not prove her familiarity with the database used and the methodology behind the software. We find this issue is not preserved, as appellant objected at trial only on the grounds that the expert was not a statistician. An expert need not be a statistician to be qualified to testify as to the statistical significance of a DNA match. See Darling v. State, 808 So.2d 145, 158 (Fla.2002). Further, even if the issue were preserved, the record reflects that the expert demonstrated “ ‘a sufficient knowledge of the database grounded in the study of authoritative sources.’ ” Butler v. State, 842 So.2d 817, 828 (Fla.2003) (quoting Murray v. State, 692 So.2d 157, 164 (Fla.1997)). We find the other issues raised on appeal to be without merit.

Affirmed.

TAYLOR, GERBER and LEVINE, JJ., concur.